Exhibit 10.1

ALEXZA PHARMACEUTICALS, INC.

2013 CASH BONUS PLAN

1. GENERAL.

(a) Eligible Bonus Award Recipients. The persons eligible to receive Bonus
Awards are all Alexza employees, including Officers, Executive Directors,
Directors, Managers and Individual Contributors.

(b) Form of Bonus Awards. All Bonus Awards under the Bonus Plan will be paid in
cash.

(c) Purpose. The Company, by means of the Bonus Plan, seeks to secure and retain
the services of the group of persons eligible to receive Bonus Awards as set
forth in Section 1(a) and to provide incentives for such persons to exert
maximum efforts for the success of the Company.

2. DEFINITIONS.

(a) “Base Salary” means a Participant’s annual base compensation, as determined
on the applicable Bonus Determination Date.

(b) “Board” means the Board of Directors of the Company.

(c) “Bonus Award” means, with respect to each Participant, the award in the
amount determined by the Committee, in its sole discretion, on any Bonus
Determination Date.

(d) “Bonus Determination Date” means the date upon which the Committee, in its
sole discretion, determines the actual Bonus Award earned by each Participant.

(e) “Bonus Plan” means this Alexza Pharmaceuticals, Inc. 2013 Cash Bonus Plan.

(f) “Committee” means the Compensation Committee of the Board or such other
committee of the Board (including, without limitation, the full Board) to which
the Board has delegated power to administer the Bonus Plan.

(g) “Company” means Alexza Pharmaceuticals, Inc.

(h) “Continuous Service” means that the Participant’s service with the Company,
whether as an Officer, Executive Director, Director, Manager or Individual
Contributor is not interrupted or terminated. A change in the capacity in which
the Participant renders service to the Company as an Officer, Executive
Director, Director, Manager or Individual Contributor, provided that there is no
interruption or termination of the Participant’s service with the Company, shall
not terminate a Participant’s Continuous Service. To the extent permitted by
law, the Committee or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.



--------------------------------------------------------------------------------

(i) “Corporate Goal” means any of the Corporate Goals set forth on Exhibit A.

(j) “Director” means a person who is at the management level of Associate
Director through Director level, or at the technical level of Sr. Scientist II
or Sr. Research Fellow, or Principal Engineer or Sr. Fellow Engineer.

(k) “Executive Director” means a person who is at the management level of
Executive Director.

(l) “Individual Contributor” means all other employees not in the Manager,
Director, Executive Director, Officer or CEO role.

(m) “Manager” means a person who is at the management level of Supervisor
through Sr. Manager, or at the technical level of Scientist I through Sr.
Scientist I level, or Sr. Engineer I through Sr. Staff Engineer level.

(n) “Multiplication Factor” means a factor set in accordance with Section 5
hereof, which may increase or decrease an individual’s Bonus Award based upon
such individual’s performance.

(o) “Officer” means a person designated as such by the Board.

(p) “Participant” means an eligible Officer, Executive Director, Director,
Manager or Individual Contributor selected by the Committee, in its sole
discretion, to participate in the Bonus Plan.

(q) “Performance Period” means January 1, 2013 through December 31, 2013.

(r) “Target Bonus Award” means the target award payable under the Bonus Plan to
a Participant, as determined by the Committee. Each Participant’s Target Bonus
Award equals the product of such Participant’s (i) Base Salary, and (ii) Target
Bonus Percentage. For example, an Officer with a Base Salary is $200,000, whose
Target Bonus Percentage is 40% would have his or her Bonus Award calculated by
reference to a Target Bonus Award of $80,000 ($200,000 x 40%).

 

(s) “Target Bonus Percentage” means:

  60% for the chief executive officer;   40% for Officers;   25% for Executive
Directors;   20% for Directors;   15% for Managers; and   10% for Individual
Contributors

3. Plan Administration.

(a) The Committee shall be responsible for the general administration and
interpretation of the Bonus Plan and for carrying out its provisions. The
Committee may delegate specific administrative tasks to Company Employees or
others as appropriate for proper administration of the Bonus Plan. The Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties, but
subject to the terms of the Bonus Plan:



--------------------------------------------------------------------------------

(i) authority to determine eligibility and the amount, manner and time of
payment of any Bonus Awards hereunder;

(ii) authority to construe and interpret the terms of the Bonus Plan;

(iii) authority to adopt rules, regulations and bylaws and to take such actions
as it deems necessary or desirable for the proper administration of the Bonus
Plan.

(b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Bonus Plan shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.

4. Earning of Bonus Award. Participation in the Bonus Plan is at the discretion
of the Committee. If an Officer, Executive Director, Director, Manager or
Individual Contributor is hired after the beginning of the Performance Period,
the Committee shall have the discretion to determine whether such individual
should be eligible to participate in the Bonus Plan and whether such
participation, if any, should be prorated. A Participant must be in Continuous
Service, and must meet the minimum standard of performance for their position in
the Company on the end date of the Performance Period to earn any Bonus Award
under this Bonus Plan; if the Participant’s Continuous Service terminates before
the end date of the Performance Period, the Participant will not be eligible to
receive a Bonus Award, or any portion of a Bonus Award, except as provided in an
applicable severance plan or in an individual employment or retention agreement
with such Participant.

5. Determination of Bonus Awards; Timing of Payment. On or after December 31,
2013, the Committee shall determine Bonus Awards based on the Target Bonus
Awards, the overall achievement of the Corporate Goals and individual
performance. To earn a Bonus award, an individual must be in good standing and
not on a performance improvement plan on the end date of the Performance Period,
and the Company must achieve at least 70% of the Corporate Goals, as determined
by the Committee. For eligible individuals, the individual performance
Multiplication Factor will not increase or decrease any Participant’s Bonus
Award by more than 30%. The Committee’s determination of the achievement of the
Corporate Goals will account for the determination of 80% of each Bonus Award,
and the remaining 20% of such Bonus Award is subject to the sole discretion of
the Committee. The chief executive officer will determine the Multiplication
Factor for each individual other than the chief executive officer. The Board
will determine the Multiplication Factor for the chief executive officer. The
Company shall distribute amounts payable to Participants within 60 days
following the Bonus Determination Date in respect of these Bonus Awards.

6. Amendment and Termination of the Bonus Plan. The Committee may amend, modify,
suspend or terminate the Bonus Plan, in whole or in part, at any time, including
adopting amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Bonus Plan or in
any Bonus Award granted hereunder. At no time before the actual payment of Bonus
Awards to Participants under the Bonus Plan shall any Participant accrue any
vested interest or right whatsoever under the Bonus Plan.



--------------------------------------------------------------------------------

7. Withholding. Each Bonus Award shall be reduced by the sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the payment of such Bonus Award.

8. Unfunded Plan. The Bonus Plan is unfunded and nothing in the Bonus Plan shall
be construed to create a trust or to establish or evidence any Participant’s
claim of any right to payment of a Bonus Award other than as an unsecured
general creditor with respect to any payment to which he or she may be entitled.
Each Bonus Award under the Bonus Plan shall be paid solely from the general
assets of the Company.

9. No Guarantee of Employment. The Bonus Plan is intended to provide a financial
incentive to Participants and is not intended to confer any rights to continued
employment upon Participants whose employment will remain at-will and subject to
termination by either the Company or Participant at any time, with or without
cause or notice.

10. Recovery. Any amounts paid hereunder shall be subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company or as is otherwise required by applicable law.



--------------------------------------------------------------------------------

EXHIBIT A

2013 PERFORMANCE GOALS

Corporate Goal 1: U.S. ADASUVE commercialization

  •  

Production scale-up, with 50,000 units at the wholesaler

  •  

Execute U.S. post-approval regulatory commitments

  •  

Complete U.S. pre-commercialization for product launch

Corporate Goal 2: EU ADASUVE commercialization

  •  

Gain ADASUVE EMA approval

  •  

Support EU commercialization for product launch with Ferrer

  •  

Production scale-up, with 6-month lead time from Ferrer purchase orders

  •  

Execute EU post-approval regulatory commitments

Corporate Goal 3: Commercial manufacturing follow-on projects

  •  

Maintain stability and overall facility compliance program

  •  

Lower housing assembly - complete qualification / gain regulatory approval

  •  

Application-specific integrated circuit project - complete design cycle testing
(“DCT”), supplier qualification, submit regulatory filing

Corporate Goal 4: Move AZ-002 in clinical development

  •  

Complete DCT, design verification testing and clinical trial materials

  •  

Initiate Phase 2a Proof-of-Concept clinical study

  •  

Re-establish toxicology test article manufacturing

Corporate Goal 5: Conduct new product planning assessment for new pipeline
candidates

Corporate Goal 6: Execute and maintain commercial partnership agreements

  •  

Maintain Ferrer partnership

  •  

Finalize US commercial strategy

  •  

Close additional non-US distributorship deals

Corporate Goal 7: Maintain public company reporting and administration

  •  

Complete required SEC filings and maintain SOX compliance

  •  

Maintain IP filings

  •  

Update employee systems, compensation philosophies and other compliance and
administration items.